DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/15/2022. The amendments filed on 6/15/2022 are entered.
Previous interpretations of claims 1-8 under 35 U.S.C. 112(f) have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1-9 under 35 U.S.C. 112(a) have been withdrawn in light of the applicant’s remarks/amendments. 
The previous rejections of claims 1-5 and 7-9 under 35 U.S.C. 112(b) have been withdrawn in light of the applicant’s remarks/amendments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“A determination section that determines, by using the navigator echo acquired over the one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement” in claim 1. Dependent claims 2-6 also refer to the same “determination section” and are similarly interpreted under 112(f).
“A display control section that causes a display device to display the displacement of the object to be inspected specified by the navigation measurement” in claim 8. 
“An interface section that receives designation of a reference position and a reference displacement width by a user” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “by using a shift amount of the cyclic displacement calculated by using a position detected from the navigator echo having been used for the determination and the reference position having been used for a prior determination, wherein the reference position is a condition of the main measurement” is stated in lines 4-7. This limitation is unclear and indefinite as it does not clearly define “the determination” of the navigator echo or the “a prior determination” for the reference position, or the limitation of “the reference position is a condition of the main measurement”. The limitation of “the determination” lacks antecedent basis because it is not sufficiently previously set forth. Since there are multiple determinations, it is unclear what claimed elements the additional limitation is referring to. In addition, as the limitation of “the determination” would be a prior determination and the additional limitation of “a prior determination” is also stated, it is unclear what either of these limitations are actually referring to. Furthermore, in light of these characteristics, it is unclear how the shift amount is calculated and the claim is rejected for indefiniteness. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (WO2004080301) hereinafter Goto (see attached English translation for citations), in view of Sugiyama (JP2012000306-A) hereinafter Sugiyama (see attached English translation of the office action of 3/16/2022 for citations), in further view of Iwadate et al. (U.S. Pub. No. 20070120565) hereinafter Iwadate. 
Regarding claim 1, primary reference Goto teaches:
A magnetic resonance imaging device (abstract) comprising: 
a measurement processor that executes a navigation measurement to acquire a navigator echo that specifies a cyclic displacement of an object to be inspected, and a main measurement to acquire an image of the object to be inspected (page 3, paragraph 12 through page 4, paragraphs 1-4, teach to the navigator sequence which is a navigation measurement during a respiratory motion displacement, which is considered to be a cyclic displacement of an object. The selected imaging sequence, and also referred to as the main measurement is considered to be the “main measurement” of the object as claimed.); and 
a control processor that controls an operation of the measurement processor such that after having performed the navigation measurement over at least one cycle of the cyclic displacement, the measurement processor repeats the main measurement in a predetermined unit, and performs the navigation measurement to acquire one or a plurality of the navigator echoes between the repeated main measurements in at least two temporally adjacent predetermined units (page 4, paragraph 6, the navigation echoes are acquired at different times which correspond to the expiration phase or the inspiration phase which form at least one cycle of the cyclic displacement. Image data is acquired for both phases of the displacement with is considered to be the main measurement repeated in a predetermined unit. The plurality of navigator echoes are also acquired outside of the displacement being in the designated range, which are considered to be one or a plurality of echoes between the measurements within inhalation or exhalation which therefore teach to the feature of the temporally adjacent two predetermined units as claimed; see also page 4, paragraph 7 through page 5 paragraph 7 which further describe the displacement changes measured by the navigator echoes;), 
determines, by using a navigator echo acquired immediately after the measurement in the predetermined unit, and the reference position and the reference displacement width, whether to continue or discontinue the main measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and image data is acquired in either the expiration or the inspiration phase. As one phase image is acquired, the navigator echo is acquired immediately following and provides displacement measurements to determine whether to scan (continue the measurement) of the additional breathing phase), and 
the measurement processor repeats the main measurement in the predetermined unit when the determination section has determined to continue the main measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and when the phase is within the displacement fixed range, then it is determined to be either expiration or inhalation and a scan image is acquired as “main measurement data”; see also pages 10-11 for further detailed measurement functionality for the respiration motion imaging;).
	Primary reference Goto fails to teach:
Wherein the control processor includes a determination section that determines, by using the navigator echo acquired over the at least one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement
However, the analogous art of Sugiyama of a magnetic resonance navigator echo method for imaging of a patient with respiratory motion ([0001]-[0003]) teaches:
Wherein the control processor includes a determination section that determines, by using the navigator echo acquired over the at least one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement ([0032], navigator sequence; [0033], “The automatic setting of the gate window at the time of monitor measurement of navigator measurement of the MRI apparatus that detects the NMR signal for imaging when the moving part is within the range of the desired displacement is shown in the flowchart of FIG. 4”. The setting of the gate window includes the range of desired displacement which is considered to be the reference displacement width, with the reference position corresponding to the placement of the width on the region. The region corresponds to the schematic diagram of the upper body in figure 2; [0040]-[0043], one breathing cycle of navigator sequence is considered to be one cycle of the cyclic displacement, which further teaches to the cycle measurement of inhalation and exhalation of primary reference Goto; [0062]-[0063], “the gate window can be automatically adjusted when there is a respiratory change in the subject during the main measurement”; This section includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs [0033]-[0039] specific algorithm-based information regarding the computer-implemented claim interpretation limitation of “determination section” are supported by the applicant’s specification and are considered to be sufficient corresponding structure. This feature is taught by the “gate window” setting teachings of the Sugiyama reference discussed in detail above, including [0033] and [0063] wherein the width is adjusted based on measurements satisfying conditions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto to incorporate a control processing feature to determine a reference displacement width with position setting as taught by Sugiyama because influence of respiratory motion can be suppressed by reconstructed images only within the desired range. By establishing reference displacement widths (gate window) and positioning, the system can more accurately perform respiratory motion synchronous imaging (Sugiyama, [0003]-[0008]). 
	Primary reference Goto further fails to teach:
and performs the navigation measurement when the determination section has determined to discontinue the main measurement in the predetermined unit
	However, the analogous art of Iwadate of a magnetic resonance imaging apparatus for preventing developing movement artifacts to improve image quality (abstract) teaches:
and performs the navigation measurement when the determination section has determined to discontinue the main measurement in the predetermined unit ([0075]-[0077], when the determination that data collection does not obtain all of the raw data, the scan is continued leading to the iterative navigator sequence as described in paragraph [0078]. When the data collection has been obtained, then the process is continued to generate a slice image. As described in [0078] as the process occurs with an additional slice plane, the navigator sequence is performed and thus enables the system to determine a discontinue of measurement (slice imaging) in the target region)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto and Sugiyama to incorporate the iterative navigator sequence acquisition when not determined to acquire a slice image as taught by Iwadate because the additional navigator image displacement detection can suppress onset of body move artifacts developed by the body move within the subject such as the epiglottis which moves along with the deglutition movement, allowing improving the image quality (Iwadate, [0078]). 
Regarding claim 3, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that 
the measurement processor acquires at least two navigator echoes in the navigation measurement between the main measurements in the at least two temporally adjacent predetermined units, the determination section detects a displacement and a displacement width from the two navigator echoes, compares the displacement and the displacement width thus detected with the reference position and the reference displacement width, and determines whether to continue or discontinue the main measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and when the phase is within the displacement fixed range, then it is determined to be either expiration or inhalation. These two breathing phases are considered to be the at least two navigator echoes as the navigator sequence is provided for both displacement directions. This forms the displacement and displacement width for both the positive and negative directions or the exhalation and inspiration phases of the breathing cycle. These are compared to the gate window (see page 5, paragraph 1) which is considered to be the reference position and reference displacement width. While performing the navigator sequences, the process determines whether to continue navigator scanning (discontinue main measurement) or provide a scan image (continue the measurement) as “main measurement data”; see also pages 10-11 for further detailed measurement functionality for the respiration motion imaging; This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs [0033]-[0039] specific algorithm-based information regarding the computer-implemented claim interpretation limitation of “determination section” are supported by the applicant’s specification and are considered to be sufficient corresponding structure. This feature is taught by the gate window teachings of the Goto reference discussed in detail above, including page 5).
Regarding claim 4, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement processor acquires one navigator echo in the navigation measurement between the main measurements in the predetermined units, and the determination section determines, by using a displacement detected from the one navigator echo and a displacement detected from a navigator echo acquired from a prior navigation measurement, whether to continue or discontinue the main measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and when the phase is within the displacement fixed range, then it is determined to be either expiration or inhalation. These two breathing phases are considered to be the one navigator echo (expiration) and a navigator echo acquired from a prior navigation measurement (inspiration) as a navigator sequence is provided for both displacement directions. This forms the displacement and displacement width for both the positive and negative directions or the exhalation and inspiration phases of the breathing cycle. These are compared to the gate window (see page 5, paragraph 1) which is considered to be the reference position and reference displacement width. While performing the navigator sequences, the process determines whether to continue navigator scanning (discontinue main measurement) or provide a scan image (continue the measurement) as “main measurement data”; see also pages 10-11 for further detailed measurement functionality for the respiration motion imaging; This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs [0033]-[0039] specific algorithm-based information regarding the computer-implemented claim interpretation limitation of “determination section” are supported by the applicant’s specification and are considered to be sufficient corresponding structure. This feature is taught by the gate window teachings of the Goto reference discussed in detail above, including page 5).
Regarding claim 5, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement processor performs the navigation measurement over one cycle of the cyclic displacement when the determination section has determined to discontinue the measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and image data is acquired in either the expiration or the inspiration phase. As one phase image is acquired, the navigator echo is acquired immediately following and provides displacement measurements to determine whether to scan (continue the measurement) of the additional breathing phase; This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs [0033]-[0039] specific algorithm-based information regarding the computer-implemented claim interpretation limitation of “determination section” are supported by the applicant’s specification and are considered to be sufficient corresponding structure. This feature is taught by the gate window teachings of the Goto reference discussed in detail above, including page 5), and 
Primary reference Goto further fails to teach:
the determination section determines, by using a navigator echo acquired in the latest navigation measurement over one cycle of the cyclic displacement, a reference position and a reference displacement width in the cyclic displacement, and updates a reference position and a reference displacement width having been determined before
However, the analogous art of Sugiyama of a magnetic resonance navigator echo method for imaging of a patient with respiratory motion ([0001]-[0003]) teaches:
the determination section determines, by using a navigator echo acquired in the latest navigation measurement over one cycle of the cyclic displacement, a reference position and a reference displacement width in the cyclic displacement, and updates a reference position and a reference displacement width having been determined before ([0032], navigator sequence; [0033], “The automatic setting of the gate window at the time of monitor measurement of navigator measurement of the MRI apparatus that detects the NMR signal for imaging when the moving part is within the range of the desired displacement is shown in the flowchart of FIG. 4”. The setting of the gate window includes the range of desired displacement which is considered to be the reference displacement width, with the reference position corresponding to the placement of the width on the region. The region corresponds to the schematic diagram of the upper body in figure 2; [0040]-[0043], one breathing cycle of navigator sequence is considered to be one cycle of the cyclic displacement, which further teaches to the cycle measurement of inhalation and exhalation of primary reference Goto; [0062]-[0063], “the gate window can be automatically adjusted when there is a respiratory change in the subject during the main measurement” a respiratory change in the subject corresponds to the cyclic displacement from a reference position and reference displacement determined before).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate a reference displacement window updating feature as taught by Sugiyama because influence of respiratory motion can be suppressed by reconstructed images only within the desired range. By establishing reference displacement widths (gate window) and positioning, the system can more accurately perform respiratory motion synchronous imaging even as a patient moves during the scan procedure (Sugiyama, [0003]-[0008]). 
Regarding claim 6, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement processor changes, when the determination section has determined that only the detected displacement width satisfies the reference displacement width, by using a shift amount of the cyclic displacement calculated by using a position detected from the navigator echo having been used for the determination and the reference position having been used for a prior determination, wherein the reference position is a condition of the main measurement (page 5, paragraphs 5-7, the displacement change similarity is measured to a position change of a threshold or less and this is considered to be the detected displacement “satisfies” the reference displacement width by matching a predetermined similarity. The shift amount of the cyclic displacement is considered to be the displacements change detected in one cardiac cycle and the navigator echo sequence is utilized to measure the displacements. As the image acquisition is then determined based on these displacement characteristics, this is considered to be measurement section changes of the main measurement (slice image scanning); This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs [0033]-[0039] specific algorithm-based information regarding the computer-implemented claim interpretation limitation of “determination section” are supported by the applicant’s specification and are considered to be sufficient corresponding structure. This feature is taught by the gate window teachings of the Goto reference discussed in detail above, including page 5).
Regarding claim 7, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement processor acquires displacements in two or more directions in the navigation measurement (page 2, paragraphs 12-13, “when the body movement of the subject is a respiratory movement, the body movement determining means may determine that one of the displacement directions is the expiration phase and the other displacement direction is inspiration period”. The inhalation and expiration phases are considered to be the two or more directions as claimed; see also page 4, paragraph 9; page 7, paragraph 6 “by detecting the direction of displacement, it is possible to judge whether it is the exhalation period of the respiration cycle or the inspiration period, so that it is the data of only one of these and the displacement within the designated range Images can be reconstructed using main measurement data”).
Regarding claim 8, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the control processor further includes a display control section that causes a display device to display the displacement of the object to be inspected specified by the navigation measurement (page 3, paragraph 14, display unit 108; page 11, paragraphs 8-12, include the screen displayed as a user interface. The body motion prediction function includes the teachings of page 8 with the body motion determinations of displacements, which is considered to be the displacement of the object to be inspected as claimed; see also pages 4-8 which provide the overview of the displacement calculation performed by the processing steps; This section further includes limitations that correspond to the “display control section” 112(f) claim interpretation above from paragraphs [0011] and [0016] in which the control section 200 with a CPU controls the display to generate processing results on the display. The corresponds to the control of display unit 108 in the teachings of the Goto reference described above on page 3 of the reference).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Sugiyama, in further view of Iwadate as applied to claim 1 above, and further in view of Oh et al. (U.S. Pat. No. 9671482) hereinafter Oh. 
Regarding claim 2, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further fails to teach:
characterized in that the measurement processor discards data acquired in a measurement in an immediately prior predetermined unit when the determination section has determined to discontinue the measurement in the predetermined unit
However, the analogous art of Oh of a magnetic resonance imaging method for detecting movement of an object during an imaging protocol (abstract) teaches:
characterized in that the measurement processor discards data acquired in a measurement in an immediately prior predetermined unit when the determination section has determined to discontinue the measurement in the predetermined unit (col 10, lines 4-44, in this section as movement is determined (determination section determines to discontinue measurement) a new image is required in which a motion artifact is not present. As a new image replaces the motion artifact image, this is considered to be discarding data acquired by the measurement section as movement is determined. This section includes teachings such as “On the other hand, in a case where movement is detected so that it is problematic to diagnose the object by using an MR image (i.e., in a case where a motion artifact occurs), a new image in which the motion artifact is absent needs to be obtained” and “For example, the movement processor 124 may determine whether to disregard the movement and to perform image compensation (i.e., whether to continue the protocol), or whether to suspend the protocol and resume an image-capturing operation after the movement of the object has ended, according to the threshold value”; This feature is taught by the new image acquisition teachings of the Oh reference discussed in detail above, including col 10, lines 4-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate the discarding of motion artifact data and replacing with a new image as taught by Oh because the movement artifact data will provide poor quality images to a physician which could result in duplicate procedures or misdiagnoses. By replacing the discarded data, the images of the target region can be optimized to the highest quality (Oh, col 10, lines 4-44). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Sugiyama, in further view of Iwadate as applied to claim 8 above, and further in view of Stemmer (U.S. Pub. No. 20130281823) hereinafter Stemmer.  
Regarding claim 9, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 8. Primary reference Goto further fails to teach:
characterized by further including an interface section that receives designation of a reference position and a reference displacement width by a user using the displacement of the object to be inspected displayed on the display device
However, the analogous art of Stemmer of a method and apparatus of acquiring measurement data of a breathing patient using a magnetic resonance imaging system (abstract) teaches:
characterized by further including an interface section that receives designation of a reference position and a reference displacement width by a user using the displacement of the object to be inspected displayed on the display device ([0180]-[0182], “The width of the final acceptance window is set by the user at .+-.1 mm. Due to the digitalization to a 0.5 mm grid pattern, it therefore comprises 5 different respiratory positions. These are distributed to peripheral and central clusters such that the acceptance range of a peripheral cluster comprises three different respiratory positions, and the one central cluster comprises two”. As discussed in [0181], the relative positions to the reference state measure the position, which is considered to be the displacement width as claimed; [0183] further teaches to acceptance range at different respiratory position displacements; see also [0184]-[0185];).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate the user designation of a reference width in relation to displacement with a reference position as taught by Stemmer because respiration of the patient can frequently vary during the examination. By enabling the user to change and inspect the position displacements from the reference position, increased accuracy and reduced acquisition periods can be achieved (Stemmer, [0015]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Sugiyama, in further view of Iwadate as applied to claim 1 above, and further in view of Cheng et al. (U.S. Pub. No. 20140210469) hereinafter Cheng. 
Regarding claim 10, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further fails to teach:
characterized in that the navigation measurement comprises a phase encode.
However, the analogous art of Cheng of a method for magnetic resonance imaging for use with motion correction (abstract) teaches:
characterized in that the navigation measurement comprises a phase encode ([0036]-[0040], describe the implementation of phase encodes within the navigator sequence).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate the navigation measurements with a phase encode as taught by Cheng because the use of phase-encodes within the navigator data can make it possible to obtain translational motion estimates with high temporal-resolution. This provides for higher quality images and thus lead to improved clinical diagnostics (Cheng, [0031]). 

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. Responses to each to the applicant’s non-persuasive arguments are detailed below. 
Regarding the applicant’s arguments directed to the rejection of independent claim 1 under 35 U.S.C. 103 on page 6 of the remarks, the applicant argues that the proposed Goto, Sugiyama, and Iwadate references fail to teach to the limitations of “performs the navigation measurement when the determination section has determined to discontinue the main measurement into the predetermined unit”. The applicant argues that the Iwadate reference utilizes a determination of whether there is an adequate amount of data to determine whether or not to continue the scan of the patient. The applicant argues that this process is different from the claims, but does not articulate a specific claim limitation that differentiates from this similar process of imaging. The claim provides for a broad classification of whether or not to repeat the main measurement or to perform the navigation measurement, and doesn’t include any additional limitations that differentiate other than merely stating that the navigator echo determines whether to continue the scan. This feature of the determination section is currently taught by Goto and Sugiyama in the combined invention. Therefore, the teachings of Iwadate specifically teach to a magnetic resonance imaging sequence in which when a main measurement is discontinued, the navigation measurement is performed. In paragraphs [0075]-[0078], when the main measurement process is discontinued, the additional slice plane measurement requires the performing of a navigator sequence after the discontinuing of main measurement. In the current rejections, the measurement and generation of a slice image is considered to be a main measurement. Therefore, when the generation of a particular slice image is discontinued, a navigator sequence is performed as the process iteratively repeats the initial imaging sequence within the navigator area (Iwadate, [0075]-[0078]). Therefore, this feature of Iwadate of performing additional navigator echo data after the discontinuing of a main measurement (when not obtaining enough data), teaches to the claim limitation. 
For these reasons, the applicant’s arguments have been considered but are not persuasive.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791